DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 3/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see, filed 3/23/2022, with respect to office action dated 12/03/2021 have been fully considered and are persuasive.  The rejections of 12/03/2021 have been withdrawn. 

Reason for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a temperature sensor/method of generating two temperature dependent signals from two pair of bandgap thermal sensing devices, and a signal processing circuit operatively connected to receive from the first and second temperature-sensitive devices the first and second temperature- dependent signals, and adapted to process the received signals using different processing parameters from each other to generating a first and second processed signals, respectively, and to generate an output signal based a difference between the first and second processed signals, wherein a linear approximation of the first processed signal as a function of absolute temperature over the temperature range has a first offset at a reference temperature, and a linear approximation of the second processed signal as a function of absolute temperature over the temperature range has a second offset at the reference temperature.

The closest reasonable prior art reference is Tuthill (NPL “A Switched-Current, Switched-Capacitor Temperature Sensor in 0.6 µm CMOS”) teaches temperature sensor based on a pair of bandgap thermal sensing device. However, Tuthill does not teach generating two processed signals based on two pair of thermal devices, wherein a linear approximation of the first processed signal as a function of absolute temperature over the temperature range has a first offset at a reference temperature, and a linear approximation of the second processed signal as a function of absolute temperature over the temperature range has a second offset at the reference temperature.

The secondary reference, Chih (2007/0075699), teaches temperature measuring circuit based on bandgap thermal sensing devices.  However, Chih does not teach a linear approximation of the first processed signal as a function of absolute temperature over the temperature range has a first offset at a reference temperature, and a linear approximation of the second processed signal as a function of absolute temperature over the temperature range has a second offset at the reference temperature.


In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially,  a temperature sensor/method of generating two temperature dependent signals from two pair of bandgap thermal sensing devices, and a signal processing circuit operatively connected to receive from the first and second temperature-sensitive devices the first and second temperature- dependent signals, and adapted to process the received signals using different processing parameters from each other to generating a first and second processed signals, respectively, and to generate an output signal based a difference between the first and second processed signals, wherein a linear approximation of the first processed signal as a function of absolute temperature over the temperature range has a first offset at a reference temperature, and a linear approximation of the second processed signal as a function of absolute temperature over the temperature range has a second offset at the reference temperature.


Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855